Citation Nr: 0807532	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-29 500	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Whether new and material evidence sufficient to reopen a 
claim for service connection for history of arrhythmias, 
status post pacemaker placement, claimed as heart condition, 
has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to June 
1946 and February 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Jackson, Mississippi.

The Board notes that the veteran requested a personal hearing 
before the Board in conjunction with this claim.  The hearing 
was scheduled for February 2006 and the veteran was notified 
of the hearing in December 2005.  As discussed below, the 
veteran withdrew his appeal prior to the hearing. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1945 to June 1946 and February 1955 to January 1957.

2.  In February 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


